FILED
                             NOT FOR PUBLICATION                            AUG 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MEDHAT A. HABIB,                                 No. 09-73850

               Petitioner,                       Agency No. A070-084-397

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Medhat A. Habib, a native and citizen of Egypt, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the BIA’s denial of a motion to reopen. Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Habib’s motion to reopen as

untimely where the motion was filed over 12 years after the September 30, 1996

deadline, see 8 C.F.R. § 1003.2(c)(2), and Habib failed to present sufficient

evidence of changed circumstances in Egypt of individualized relevancy to him to

qualify for the regulatory exception to the time limit for filing motions to reopen,

see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d 983, 987-90 (9th

Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-73850